OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                    AUSTIN




                                                       Februssy 17, 1939

HOnorable L. A. :'ooZs
State Superintendent
Department of Education
Austin, Texas
Dear Sir:




                                 in aanea seesh3n, ana be-
                       lp t~foat 88C%thWI Of '1%X&a
                                                  from the
                       iat.ana e~Me& ssme to two Other
     e0rmn0n~e                  &a the county Boar& Of
     Scurry County have the autI%wity to qetaeh mid terri-
     tory after the election for sOiwi0iiastionhtta been held,
     antibefore the new distrfct had been declared by the
     CorHnissioners*Caurt?*
iion.1. A. 'ioods,yabruary 19, 193Q; Pegs 2


          In raply
                - _ thereto. thie Is to advise that're have ln-
vostigete6 tP.iea6se from the facta givea to us as disaloeed by
the coxamications   a:-& other written mtter in au= f:le in cn-
neotloa xfth t:Zisrw~est, a:.<**eax 31 tLe opinion t!iattiie
~uprez~eZmrt of IJX~.Bhas definitely answerer:tke c,ueetion
la the case of Ltate v. kkksr, 40 S. Vi. (26) 41, uhereln the
court stated:
           *It is mar opinion that, even if It be c.onoeded
     that the orOer8 of the uountp bwx-6 with reference
     to the tmrltory of district ?Io.16 wxld have beem
     In all respects leeal 1s the nbssaqe of the penCing
     rleatioa, still   the rlgPt of the people to vote on
     incoorporat;ion, hftViAg been flat lawfully ilfvoked,
     would not be,Interfemd olth or defeated by the
     oonnty board pending the ,.holdln@of the deation,    aad
     the deelaratiozr  of Ita roiult. Thir ie certainlythe
     uarreot rule, even ff it Do aotmedad that the power
    ~of~~thoie'
           COwaT        Iward 6nd   th6   right   af tha psopre   wora
     uu-~rdi~6to   or     equ6Lg




                                              Touravary trlaly
                                                          OFl!%xAs

                                                      oso. 5. &rrry
                                                          Am3i8taab

(WB;%